Citation Nr: 0726894	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The appeal was subsequently remanded in a May 2006 
Board decision for further development and has since returned 
for appellate review.  

In November 2004, the veteran presented testimony at a 
hearing conducted at the Chicago RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
veteran's claims folder.

Although the veteran requested a video hearing, and two were 
scheduled in August and September 2005 respectively, the 
veteran failed to appear for either hearing.  Accordingly, 
his request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d).  

In an April 2006 statement, the veteran's representative 
contended that the veteran was entitled to an earlier 
effective date for the establishment of service connection 
for headaches.  This issue is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine has not been shown to be 
causally or etiologically related to the veteran's military 
service. 

2.  Arthritis of the cervical spine has not been shown to be 
causally or etiologically related to the veteran's military 
service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(d), 3.307(a)(3), 3.309(a) (2006).

2.  The criteria for service connection for arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(d), 3.307(a)(3), 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  
Finally the letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

The veteran was provided with a second notice letter dated in 
May 2006 that also fully satisfied the duty to notify 
provisions.  Although the VCAA notice letters did not 
specifically contain the fourth element, the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims.  In this regard, 
the RO has informed the veteran in the rating decision, SOC, 
and SSOCs of the reasons for the denial of his claims and, in 
so doing, informed him of the evidence that was needed to 
substantiate those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
dated in May 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disabilities on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
either claim. 

The Board notes the veteran's representative's contentions 
that records verifying an alleged helicopter crash in late 
1965 should be obtained.  Although the veteran's 
representative has claimed in various statements that the 
helicopter crashed, the veteran appeared to indicate during 
his November 2004 hearing that the helicopter tilted, causing 
the occupants to fall out.  Regardless, the veteran stated in 
his January 2004 Form 9 that the helicopter mishap was not 
reported.  Therefore, and for the reasons discussed below, 
the Board finds that it is not necessary to make attempts to 
obtain any records relating to the helicopter mishap.  As 
such, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that the veteran has not had a VA 
examination specifically for compensation purposes for his 
claims.  The Board notes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case 
for the claims because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in circumstances similar to this, where the supporting 
evidence of record consists only of lay statements, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.  The veteran's service 
medical records do not show arthritis of the cervical spine 
or arthritis of the lumbar spine, and the post-service 
medical evidence does not contain medical notations of either 
disability until many years after the veteran's separation 
from service.  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

As such, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran testified at a 
hearing before the RO in November 2004.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If the VA determines that the veteran engaged in combat with 
the enemy, then satisfactory lay or other evidence of service 
incurrence is accepted as conclusive evidence of the disease 
or injury occurrence and no further development or 
corroborative evidence is required, provided that such is 
found to be credible and "consistent with the circumstances, 
conditions or hardships of service."  38 U.S.C.A. § 1154(b), 
38 C.F.R. § 3.304(d).  However, service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Id.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for either 
arthritis of the cervical spine or arthritis of the lumbar 
spine.  The service medical records were absent for 
complaints, treatment, or diagnosis of arthritis of either 
the cervical or lumbar spine.  Further, the first post-
service medical evidence of arthritis of the cervical spine 
and arthritis of the lumbar spine was many years after 
service.  Additionally, there is no persuasive medical 
evidence linking arthritis of the cervical spine or arthritis 
of the lumbar spine to service, which is necessary to 
establish service connection.  Therefore, service connection 
cannot be granted for either claim.

The veteran contended, specifically during his November 2004 
RO hearing, that his disabilities resulted from an eight or 
ten foot fall from a helicopter in late 1965.  However, the 
veteran testified that he had no pain at that time and did 
not seek medical care until many years after his period of 
service.  His representative argued that the veteran is 
entitled to the combat presumption.  

At the outset, the Board finds that the veteran did not 
engage in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as engineering support and parts specialist while 
he was in USARPAC from June 1965 to June 1966.  Further, his 
service records did not show that he received any awards or 
decorations indicative of combat service, such as the Bronze 
Star Medal with V Device or Purple Heart.  The Board does 
acknowledge that the veteran has been awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal; however, these awards are 
not indicative of combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy, and, therefore there must be evidence showing that his 
claimed disabilities were incurred in service.  38 C.F.R. 
§ 3.304(d).

The veteran's service medical records do not contain in-
service findings of arthritis of the cervical spine or 
arthritis of the lumbar spine.  Further, the veteran 
acknowledged during his November 2004 hearing that he did not 
have neck or back problems during service.  In this regard, 
his January 1964 enlistment examination and report of medical 
history were absent for complaints, treatment, or diagnosis 
of a neck or back disability.  Similarly, the veteran's May 
1965 examination and report of medical history were also 
negative for any findings of a neck or back disability.  
Importantly, his January 1967 separation examination and 
report of medical history were also absent for complaints, 
treatment, or diagnosis of arthritis of the cervical spine or 
lumbar spine or any indications of neck or back problems.  

The first post-service medical evidence of a cervical spine 
disability was in Social Security Administration (SSA) 
records received by VA in April 2003.  Within the SSA records 
was a July 1981 private treatment record from Dr. J.R.B. 
noting that the veteran had a mild spasm over his cervical 
muscle group and that it was possible that he was developing 
a cervical disc.  The first post-service medical notation of 
neck and back problems was in an October 2000 letter from 
private Dr. C.R.Z. to the SSA, in which he commented that 
there were medical records dating back to 1985 that discussed 
the veteran's complaints of neck and back pain.  An August 
1990 cervical spine x-ray showed minimal degenerative changes 
of the cervical spine.  However, an August 1990 x-ray of the 
lumbosacral spine was negative for fracture or bone 
destruction.  The veteran was diagnosed with arthritis of the 
lumbar spine and arthritis of the cervical spine during a 
November 2000 VA examination for non-service connected 
purposes.  

As noted above, the veteran was first reported as having a 
possible cervical disc in 1981 and back and neck pain in 
1985, which is 15 and 19 years, respectively, after his 
separation from service.  Further, the veteran did not have 
medical findings of degenerative changes of the cervical 
spine until 1990, which is 24 years after his separation from 
service, and the first medical findings of arthritis of the 
lumbar spine were in 2000, 34 years after his separation from 
service.  With regard to the decades-long evidentiary gap in 
this case between active service and the earliest indications 
of arthritis of the lumbar spine or arthritis of the cervical 
spine, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that either disability had their onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As such, there 
has been no showing of a cervical spine or lumbar spine 
disability until decades after service, nor does the veteran 
claim that he had cervical spine or back problems until many 
years after service.  Although the veteran may sincerely 
believe that his current arthritis of the cervical and 
arthritis of the lumbar spine are related to his period of 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the Board concludes that arthritis of the cervical 
spine and arthritis of the lumbar spine did not manifest 
during service and have not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
There is no in-service documentation of a cervical spine or 
lumbar spine related disability and there is no persuasive 
medical evidence indicating that arthritis of the cervical 
spine or arthritis of the lumbar spine are related to his 
service.  Further, the first findings of arthritis of the 
cervical spine and arthritis of the lumbar spine were made 
many years after the veteran's separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Absent such a nexus to 
service, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for arthritis of the cervical spine and arthritis 
of the lumbar spine.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for arthritis of the cervical spine and arthritis 
of the lumbar spine are denied.


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for arthritis of the 
cervical spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


